DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2022 has been entered.
Election/Restrictions
Claims 7 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/11/2022.
Response to Arguments
Applicant's arguments filed 12/07/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Dessing allows descaling flow to pass to the beverage outlet, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, Dessing teaches the structures including a variety of valves that can be opened and closed to perform the detection method of Blaschke thus allowing for a fluid buildup in the flow heater. In particular, two valves (243, 244) placed before mixing chambers (241, 242) and beverage outlets (26), both can be closed directing flow elsewhere including drain outlet (313) (Fig. 3). Additionally, Dessing actively teaches closing valves when rinsing (243, 244) which effectively closes off access to the beverage outlet (Fig. 3, Para. 51, valves are configured in the closed position during rinsing), and teaching a drain outlet for said leftover fluids (Para. 47 and 53, drain line). "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
Allowable Subject Matter
Claims 4, 11-14, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 10, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dessing (US 2020/0170445 A1), and further in view of Tonelli et al. (US 2008/0151573 A1) and Blaschke (US Patent No. 6,510,782).
Re: Claim 1, Dessing discloses the claimed invention including a machine for preparing hot beverages, comprising:
a beverage outlet (26) configured for dispensing a prepared hot beverage (Fig. 1),
a water heater (205) configured for heating water during preparation of the hot beverage (Fig. 3, Para. 44, water boiler) except for specifying instantaneous. However, Tonelli discloses an instantaneous water heater boiler (15) for hot beverage production (Para. 19-23, instant water heater).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include an instant water heater as taught by Tonelli, since Tonelli states in paragraph 23 that water may be heated to desired temperature at time of use thus providing for a more energy efficient device that doesn’t heat a large mass of water but only as needed for each dispensing cycle.
a flow meter (12, 22) configured for analyzing a volume flow of water flowing through the instantaneous water heater (10, 20),
a drainage valve (309) arranged downstream of the instantaneous water heater in a direction of flow, the drainage valve comprising a controlled directional control valve (309) via which water flowing through the instantaneous water heater is conductable to a waste water line (313) or a waste water collection container (302) instead of toward the beverage outlet (Fig. 3, Para. 47, drain line and valve), and
a controller (12) controls a cleaning module (30) for descaling (Fig. 1, Para. 47, controller implements descaling cleaning sequence) such that the controller switches the drainage valve (309) to a switched position in which water coming from the instantaneous water heater (10, 20) is adapted to be conducted directly to the waste water line or the waste water collection container (Fig. 5A, Para. 46, 54, descaling fluid is directed through the boiler and out to the waste line or collection container) instead of the beverage outlet (Para. 51, valves 243, 244 may be closed blocking flow to the beverage outlets) except for using the flow meter for scaling detection. However, Blaschke discloses which has a scaling detection function (200) configured for carrying out an analysis of a scaling level of the instantaneous water heater (50) using measured values of the flow meter (21) (Col. 3, lines 36-46, flow meter provides scaling analysis data and activates a descaling operation).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use measured values from Dessing’s flow meter to carry out a scaling analysis as taught by Blaschke, since Blaschke states in column 3, line 43 that such a modification allows for automatic initiation of the descaling cycle when the device actively needs it, thus able to maintain the dispenser at efficient working conditions without wasting unnecessary time and descaling solution for when it’s not needed.
Re: Claim 2, Dessing in view of Blaschke discloses the claimed invention including a heating up phase of the instantaneous water heater the controller controls the drainage valve to conduct the water coming from the instantaneous water heater into the waste water line or the waste water collection container and the controller is configured to carry out the analysis of the scaling level during the heating up phase (Fig. 1, Para. 47, controller implements descaling cleaning sequence).
Re: Claim 3, Dessing in view of Tonelli discloses the claimed invention including the controller is configured to carry out the heating up phase (2) with each dispensing of a hot beverage (Fig. 1, Para. 44, controller controls the heating) and in view of Tonelli (Para. 23, carries out heating phase for each beverage dispensed).
Re: Claim 5, Dessing in view of Tonelli discloses the claimed invention including the controller is configured to carry out the cooling down phase with each dispensing of a hot beverage (Tonelli: Para. 27-31, instant heaters cool down after each dispensing cycle).
Re: Claim 6, Dessing discloses the claimed invention except for a pressure meter. However, Tonelli discloses a pressure meter (14) arranged on an inlet side of the instantaneous water heater (15) (Fig. 1, Para. 14, meters pressure going into heater).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use a pressure meter as taught by Tonelli, since Tonelli states in paragraph 34 ensures boiler receives water at the desired pressure for the safety and the reliability of the instant beverage machine, thereby also eliminating puffs in the system, hence maintaining a constant temperature at higher values and achieving an optimum beverage.
Re: Claim 8, Dessing in view of Blaschke discloses the claimed invention including a descaling system (30) for automatically descaling the water heater (Fig. 5A, Para. 53, descaling system).
Re: Claim 10, Dessing discloses the claimed invention including a water pump (203) which is configured to convey water from a drinking water supply line (201) to the instantaneous water heater (205).
Re: Claim 15, the modified device of Dessing as recited in the rejection of claim 1 above is capable of performing the method of this claim.  
Re: Claim 18, Dessing discloses the claimed invention including mixing chamber (241, 244) connected between the water heater and the beverage outlet, the drain outlet (313) bypasses the brewing or mixing chamber, and the scaling level analysis takes place upon a water flow that bypasses the brewing or mixing chamber and is directed through the drain outlet (Para. 51-53, the valves can be configured to their closed position such that the water flow bypasses chambers and is directed to the drain outlet instead).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dessing (US 2020/0170445 A1), Tonelli et al. (US 2008/0151573 A1), and Blaschke (US Patent No. 6,510,782). as applied to claim 8 above, and further in view of Martin et al. (US 2009/0293733 A1).
Re: Claim 9, Dessing discloses the claimed invention including a the descaling system  comprises a mixing container (302) configured for mixing a descaler solution, a receiving chamber (304) for a storage container (hopper depicted on top) for liquid descaler concentrate, and a metering dispenser (304) configured for metered conveyance of descaler concentrate from the storage container (42) into the mixing container, in which the descaler solution is adapted to be mixed from the descaler concentrate and water (300) Para. 47) except for specifying a pump with the metering dispenser. However, Martin teachings a descaling system implementing a metering peristaltic pumps (890, 892) for descaler solution (Fig. 15, Para. 161, metering pumps for descaler).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use a metering pump as taught by Martin since such a modification is known in the art to provide highly accurate dosage of material thus the mixing chamber will receive the appropriate amount of descaler on each operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754